 

Exhibit 10.4

 

AMENDED AND RESTATED

NOTE FUNDING AGREEMENT

Between

 

HORIZON FUNDING I, LLC,

 

as Issuer,

 

and

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION, NEW YORK LIFE
INSURANCE COMPANY, NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT
(BOLI 30C) AND NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30E)
AND THE BANK OF NEW YORK MELLON, A BANKING CORPORATION ORGANIZED
UNDER THE LAWS OF NEW YORK, NOT IN ITS INDIVIDUAL CAPACITY BUT
SOLELY AS TRUSTEE UNDER THAT CERTAIN TRUST AGREEMENT DATED AS OF
JULY 1ST, 2015 BETWEEN NEW YORK LIFE INSURANCE COMPANY, AS GRANTOR,
JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), AS BENEFICIARY, JOHN
HANCOCK LIFE INSURANCE COMPANY OF NEW YORK, AS BENEFICIARY, AND
THE BANK OF NEW YORK MELLON, AS TRUSTEE

 

as the Initial Purchasers

 

dated as of June 5, 2020

 



 

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I.   DEFINITIONS 1 SECTION 1.1     Certain Defined Terms 1 SECTION
1.2     Other Definitional Provisions 3     ARTICLE II.   PURCHASE OF NOTES;
ADVANCES 3 SECTION 2.1     Purchase of Notes; Initial Advance; Commitment 3
SECTION 2.2     Procedures for Advances 4     ARTICLE III.   CONDITIONS TO
ADVANCES 5 SECTION 3.1     Conditions Precedent to Advances 5     ARTICLE
IV.   CLOSING AND AMENDMENT 5 SECTION 4.1     Amendment 5 SECTION
4.2     Transactions to be Effected at the Amendment Date 6     ARTICLE
V.   REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE INITIAL PURCHASERS 6
SECTION 5.1     Securities Laws; Transfer Restrictions 6     ARTICLE
VI.   COVENANTS 6 SECTION 6.1     Reports and Notices under the Transaction
Documents 6 SECTION 6.2     Amendments to Indenture and Sale and Servicing
Agreement 7     ARTICLE VII.   MISCELLANEOUS 7 SECTION 7.1     Amendments 7
SECTION 7.2     Notices 7 SECTION 7.3     No Waiver; Remedies 8 SECTION
7.4     Binding Effect; Assignability 8 SECTION 7.5     Confidentiality 8
SECTION 7.6     GOVERNING LAW; JURISDICTION 8 SECTION 7.7     Wavier of Trial by
Jury 9 SECTION 7.8     Execution in Counterparts 9 SECTION 7.9     No Recourse 9
SECTION 7.10   No Petition 9 SECTION 7.11   Survival 9 SECTION 7.12   Waiver of
Special Damages 10

 



-i-

 

 

TABLE OF CONTENTS

 

Page

 

EXHIBITS

 

Exhibit A     Form of Advance Request A-1

 



-ii-

 

 

This AMENDED AND RESTATED NOTE FUNDING AGREEMENT (this “Agreement”), dated as of
June 5, 2020, is by and among HORIZON FUNDING I, LLC, as Issuer (the “Issuer”),
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION, NEW YORK LIFE INSURANCE
COMPANY, NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED
LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C), NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30E),
and THE BANK OF NEW YORK MELLON, A BANKING CORPORATION ORGANIZED UNDER THE LAWS
OF NEW YORK, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE UNDER THAT
CERTAIN TRUST AGREEMENT DATED AS OF JULY 1ST, 2015 BETWEEN NEW YORK LIFE
INSURANCE COMPANY, AS GRANTOR, JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), AS
BENEFICIARY, JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK, AS BENEFICIARY,
AND THE BANK OF NEW YORK MELLON, AS TRUSTEE, as initial purchasers (the “Initial
Purchasers”).

 

RECITALS

 

WHEREAS, the Issuer issued the Notes (the “Notes”) pursuant to an Indenture,
dated as of June 1, 2018 (as amended, supplemented or otherwise modified from
time to time, the “Indenture”), between the Issuer and U.S. Bank National
Association, as Trustee (the “Trustee”);

 

WHEREAS, the Initial Purchasers previously acquired such Notes and have
committed to fund Advances (as defined below) in an amount not to exceed the
Commitment Amount (as defined below);

 

WHEREAS, reference is made to the Note Funding Agreement, dated as June 1, 2018
(the “Original Agreement”), by and among the Issuer and the Initial Purchasers;

 

WHEREAS, the parties hereto desire to amend and restate the Original Agreement
in its entirety, pursuant to and in accordance with Section 7.1 of the Original
Agreement;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I.

DEFINITIONS

 

SECTION 1.1 Certain Defined Terms. Capitalized terms used herein without
definition shall have the meanings set forth in the Indenture and the Sale and
Servicing Agreement. Additionally, the following terms shall have the following
meanings:

 

“Advance” means an advance made by the Initial Purchasers to the Issuer under
and in accordance with the terms of this Agreement.

 



 

 

 

“Advance Account” shall mean, unless another account is specified by the Issuer
in the Advance Request, the Principal Reinvestment Account.

 

“Advance Date” means the day on which the Initial Purchasers make an Advance in
accordance with and subject to the terms and conditions of this Agreement.

 

“Advance Availability” means, for any Advance Date, the lesser of (i) the
Commitment Amount minus the Aggregate Outstanding Note Balance and (ii) the
Borrowing Base minus the Aggregate Outstanding Note Balance, in each case
measured as of the Business Day before the Issuer’s delivery of an Advance
Request (giving pro forma effect to the Advance requested and any Loans to be
acquired on the proposed Advance Date). Following the occurrence of the
Investment Period Termination Date, the Advance Availability shall be zero.

 

“Advance Request” means a written notice in the form of Exhibit A, to be used by
the Issuer to request the funding of an Advance from the Initial Purchasers.

 

“Amendment Date” has the meaning specified in Section 4.3.

 

“Commitment Amount” means, collectively, the commitment of the Initial
Purchasers to fund Advances during the Investment Period in an amount not to
exceed $100,000,000 in the aggregate outstanding at any given time; provided
that the amount may be increased to $200,000,000 at the mutual discretion and
agreement of the Issuer and the Noteholders.

 

“Indenture” has the meaning specified in the recitals.

 

“Initial Advance” has the meaning specified in Section 2.1(a).

 

“Initial Purchasers” is defined in the Preamble.

 

“Original Agreement” is defined in the recitals.

 

“Percentage Interest” means, for New York Life Insurance and Annuity
Corporation, 27%, New York Life Insurance Company, 68%, New York Life Insurance
and Annuity Corporation Institutionally Owned Life Insurance Separate Account
(BOLI 30C), 2%, New York Life Insurance and Annuity Corporation Institutionally
Owned Life Insurance Separate Account (BOLI 30E), 1%, and The Bank of New York
Mellon, a banking corporation organized under the laws of New York, not in its
individual capacity but solely as Trustee under that certain Trust Agreement
dated as of July 1st, 2015 between New York Life Insurance Company, as Grantor,
John Hancock Life Insurance Company (U.S.A.), as Beneficiary, John Hancock Life
Insurance Company of New York, as Beneficiary, and The Bank of New York Mellon,
as Trustee, 2%.

 

“Sale and Servicing Agreement” means that certain sale and servicing agreement,
as amended, by and among the Issuer, Horizon Secured Loan Fund I LLC, as
Originator and Seller, Horizon Technology Finance Corporation, as Servicer and
U.S. Bank, National Association, as Trustee, Backup Servicer, Custodian, Lockbox
Bank and Securities Intermediary.

 



2

 

 

SECTION 1.2 Other Definitional Provisions. (a)          All terms defined in
this Agreement shall have the meanings defined herein when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein.

 

(b)               As used herein and in any certificate or other document made
or delivered pursuant hereto or thereto, accounting terms not defined in
Section 1.1 hereof, and accounting terms partially defined in Section 1.1 hereof
to the extent not defined, shall have the respective meanings given to them
under GAAP. To the extent that the definitions of accounting terms herein are
inconsistent with the meanings of such terms under generally accepted accounting
principles, the definitions contained herein shall control.

 

(c)               The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement; and Section,
subsection, and Exhibit references contained in this Agreement are references to
Sections, subsections and the Exhibits in or to this Agreement unless otherwise
specified.

 

ARTICLE II.

PURCHASE OF NOTES; ADVANCES

 

SECTION 2.1 Purchase of Notes; Initial Advance; Commitment. (a)             On
the terms and subject to the conditions set forth in the Original Agreement, New
York Life Insurance and Annuity Corporation, New York Life Insurance Company,
New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 30C), New York Life Insurance and Annuity
Corporation Institutionally Owned Life Insurance Separate Account (BOLI 30E) and
The Bank of New York Mellon, a banking corporation organized under the laws of
New York, not in its individual capacity but solely as Trustee under that
certain Trust Agreement dated as of July 1st, 2015 between New York Life
Insurance Company, as Grantor, John Hancock Life Insurance Company (U.S.A.), as
Beneficiary, John Hancock Life Insurance Company of New York, as Beneficiary,
and The Bank of New York Mellon, as Trustee acquired Notes with initial
Outstanding Note Balances of up to $27,000,000, up to $68,000,000, up to
$2,000,000, up to $1,000,000 and up to $2,000,000, respectively (the “Initial
Advance”). Subject to the terms and conditions of this Agreement, each of the
Initial Purchasers, severally, but not jointly, reaffirm their obligation to
make Advances to the Issuer in an amount up to the Initial Advance as of the
Amendment date.

 

(b)               Subject to the terms and conditions of this Agreement, during
the Investment Period, each Initial Purchaser agrees to make Advances to the
Issuer in an amount not to exceed its Percentage Interest of the Advance
Availability in effect for each Advance Date. The Initial Purchasers shall have
no obligation to make Advances hereunder to the extent any additional Advances
would cause the Aggregate Outstanding Note Balance to exceed the Commitment
Amount. Amounts advanced pursuant to this Agreement may be repaid in accordance
with Section 7.05(b)(i)(2) of the Sale and Servicing Agreement and, subject to
the terms and conditions of this Agreement, re-borrowed at any time during the
Investment Period.

 



3

 

 

SECTION 2.2 Procedures for Advances. (a)         On the terms and conditions
hereinafter set forth, the Issuer may, by delivery of an Advance Request to the
Initial Purchasers and the Trustee, from time to time, on any Business Day
during the Investment Period, request that each Initial Purchaser make Advances
to it in an amount which, at any time, shall not exceed its Percentage Interest
of the Advance Availability in effect for the proposed Advance Date.

 

(b)               Each Advance Request shall be delivered not later than 12:00
P.M. (New York time) on the date which is two (2) Business Days prior to the
requested Advance Date; provided, however, that the Issuer may revoke an Advance
Request upon written notice to the Initial Purchasers delivered not later than
12:00 P.M. (New York time) on the Business Day prior to the requested Advance
Date.

 

(c)               Each Advance Request shall contain the following information:

 

(i)                 the proposed Advance Date;

 

(ii)              the amount of the requested Advance;

 

(iii)            the Advance Availability for such Advance Date;

 

(iv)             the amount of Principal Proceeds to be withdrawn from the
Collection Account and deposited to the Principal Reinvestment Account on such
Advance Date;

 

(v)               the Advance Account to which the Advance should be funded; and

 

(vi)             a certification that, as of the related Advance Date, the
conditions set forth in Section 3.1 hereof have been satisfied.

 

(d)               Each Advance Request must be accompanied by (i) a Borrowing
Base Certificate as of the Business Day before the Issuer’s delivery of such
Advance Request (giving pro forma effect to the Advance requested and any Loans
to be acquired on the proposed Advance Date) and (ii) an updated List of Loans
(including any Loans to be acquired on such Advance Date).

 

(e)               On each Advance Date, upon the satisfaction of the applicable
conditions set forth in this Section 2.2 and Article III hereof, the Initial
Purchasers shall transfer to the Advance Account, an amount equal to the
requested Advance. Each wire transfer of an Advance to the Issuer shall be
initiated by the Initial Purchasers at the later of (i) 12:00 P.M. (New York
time) on the applicable Advance Date and (ii) satisfaction of the conditions set
forth in Section 3.1 hereof.

 



4

 

 

ARTICLE III.

CONDITIONS TO ADVANCES

 

SECTION 3.1 Conditions Precedent to Advances. (a)        The Initial Purchasers
shall not be obligated to make an Advance on any Advance Date unless the
following conditions have been satisfied or waived by the Initial Purchasers:

 

(i)               The representations and warranties of the Issuer in
Section 3.25 of the Indenture and of the Servicer and the Originator, as
applicable, set forth in Sections 3.01, 3.02, 3.04 and 3.06 of the Sale and
Servicing Agreement are true and correct on and as of such Advance Date, before
and after giving effect to such Advance;

 

(ii)              The Investment Period Termination Date shall not have occurred
and as of the date of the Advance Request, (A) the aggregate Outstanding Loan
Balance of Loans that became Defaulted Loans since the Amendment Date is less
than $25,000,000 and (B) no Rapid Amortization Event has occurred since the
Amendment Date;

 

(iii)             No Event of Default or Servicer Default has occurred since the
Amendment Date or will occur, after giving effect to such Advance;

 

(iv)            After giving effect to such Advance and to the application of
proceeds therefrom, the Aggregate Outstanding Note Balance will not exceed the
Borrowing Base;

 

(v)             After giving effect to such Advance and to the application of
proceeds therefrom, the Aggregate Outstanding Note Balance shall not exceed the
Commitment Amount;

 

(vi)            The Issuer shall have caused the Required Loan Documents for any
Loans being acquired on such Advance Date to be delivered to the Custodian in
accordance with the Sale and Servicing Agreement;

 

(vii)           To the extent the Issuer is directing that Principal Proceeds be
withdrawn from the Collection Account and deposited to the Principal
Reinvestment Account on such Advance Date, the Issuer reasonably believes that
funds on deposit in the Collection Account will be sufficient to pay Required
Payments on the next Payment Date; and

 

(viii)          The Commencement Event shall have occured.

 

(b)               To the extent the Initial Purchasers shall fund an Advance on
an Advance Date, it shall be deemed to have agreed that each of the foregoing
conditions have been satisfied or waived as to such Advance and Advance Date.

 

ARTICLE IV.

AMENDMENT

 

SECTION 4.1 Amendment. The amendment and restatement of the Original Agreement
shall occur on at 5:00 P.M. (New York time), on June 5, 2020 (the “Amendment
Date”).

 



5

 

 

SECTION 4.2. Transactions to be Effected at the Amendment Date. On the Amendment
Date, simultaneously (i) the Originator will sell, convey and assign all its
right, title and interest in the Initial Loan Assets to the Issuer in accordance
with Section 2.02 of the Sale and Servicing Agreement, and (ii) the Initial
Purchasers shall transfer to the Advance Account, for deposit in same day funds,
an amount equal to the Initial Advance.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO THE INITIAL PURCHASERS

 

SECTION 5.1 Securities Laws; Transfer Restrictions. Each Initial Purchaser
represents and warrants that:

 

(a)               it has (i) reviewed the Indenture, the Sale and Servicing
Agreement and all other documents which have been provided by the Issuer to it
with respect to the transactions contemplated thereby, (ii) participated in due
diligence sessions with the Originator and (iii) had an opportunity to discuss
the Issuer’s, the Servicer’s and the Originator’s businesses, management and
financial affairs, and the terms and conditions of the proposed purchase with
the Issuer, the Originator and the Servicer and their respective
representatives;

 

(b)               it is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act and has
sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of investing in, and it is able and
prepared to bear the economic risk of investing in, the Notes;

 

(c)               it is a “qualified purchaser” within the meaning of
Section 2(A)(51) of the Investment Company Act of 1940 pursuant to an exemption
under the Securities Act; and

 

(d)               it understands and acknowledges and agrees that the Notes are
subject to the transfer restrictions set forth in the Indenture.

 

ARTICLE VI.

COVENANTS

 

SECTION 6.1 Reports and Notices under the Transaction Documents. So long as the
Initial Purchasers own 100% of the Notes:

 

(a)               Monthly Report and Liquidation Report. The Issuer will cause
each Monthly Report and Liquidation Report under the Sale and Servicing
Agreement to be delivered to the Initial Purchasers, contemporaneously with the
delivery thereof to the Trustee.

 

(b)               Notices. The Issuer will cause a copy of all notices required
to be delivered by it or the Servicer under the Sale and Servicing Agreement or
the Indenture to be promptly delivered to the Initial Purchasers.

 



6

 

 

(c)               Annual Report. Provided that the Initial Purchasers execute
such specified user forms as required by the Independent Accountants, if any,
the Issuer will cause to be delivered to the Initial Purchasers the annual
reports prepared by the Independent Accountants pursuant to Article IX of the
Sale and Servicing Agreement.

 

SECTION 6.2 Amendments to Indenture and Sale and Servicing Agreement.
Notwithstanding that Section 9.01 of the Indenture permits the Issuer and the
Trustee to enter into a supplemental indenture without the consent of the
Noteholders and Section 13.01(a) of the Sale and Servicing Agreement permits the
parties thereto to enter into certain amendments without the consent of the
Noteholders, so long as the Initial Purchasers own 100% of the Notes, the Issuer
agrees that it will not enter into any such supplemental indenture or amendment
to the Indenture or the Sale and Servicing Agreement without the prior written
consent of the Initial Purchasers.

 

ARTICLE VII.

MISCELLANEOUS

 

SECTION 7.1 Amendments. No amendment or waiver of any provision of this
Agreement shall in any event be effective without the written agreement of the
Issuer and the Initial Purchasers.

 

SECTION 7.2 Notices. All notices and other communications hereunder, except as
herein otherwise specifically provided, shall be in writing and, if to the
Initial Purchasers, shall be mailed, delivered or telegraphed and confirmed to
the Initial Purchasers at the following address:

 

New York Life Insurance and Annuity Corporation, New York Life Insurance
Company, New York Life Insurance and Annuity Corporation Institutionally Owned
Life Insurance Separate Account (BOLI 30C), New York Life Insurance and Annuity
Corporation Institutionally Owned Life Insurance Separate Account (BOLI 30E) or
The Bank of New York Mellon, a banking corporation organized under the laws of
New York, not in its individual capacity but solely as Trustee under that
certain Trust Agreement dated as of July 1st, 2015 between New York Life
Insurance Company, as Grantor, John Hancock Life Insurance Company (U.S.A.), as
Beneficiary, John Hancock Life Insurance Company of New York, as Beneficiary,
and The Bank of New York Mellon, as Trustee

c/o NYL Investors LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010

 

Attention:Fixed Income Investors Group
Private Finance
2nd Floor
Facsimile: (212) 447-4122

 



7

 

 

with an electronic copies to:

 

FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com

 

if to the Issuer, shall be mailed, delivered or telegraphed and confirmed to the
Issuer at the following address: 


Horizon Funding I, LLC
312 Farmington Avenue

Farmington, CT 06032

Telephone: 860-674-9977

Fax: 860-676-8655
Email: dtrolio@horizontechfinance.com

 

SECTION 7.3 No Waiver; Remedies. No failure on the part of any party hereto to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

SECTION 7.4 Binding Effect; Assignability. (a) This Agreement shall be binding
on the parties hereto and their respective successors and assigns; provided,
however, that the Issuer may not assign any of its rights or delegate any of its
duties hereunder without the prior written consent of the Initial Purchasers;
provided, further that each Initial Purchaser acknowledges and agrees that it is
subject to the transfer restrictions related to the Notes that are set forth in
the Indenture.

 

(b)               This Agreement shall create and constitute the continuing
obligation of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as all amounts payable with respect to
the Notes shall have been paid in full.

 

SECTION 7.5 Confidentiality. Unless otherwise consented to by each of the
Initial Purchasers or the Issuer, as applicable, each of the Initial Purchasers
and the Issuer hereby agree that it will not disclose the contents of any
Transaction Document, or any other confidential or proprietary information
furnished by the Initial Purchasers or the Issuer, to any Person other than its
Affiliates (which Affiliates shall have executed an agreement satisfactory in
form and in substance to the Purchaser to be bound by this Section 7.5),
auditors and attorneys or as required by applicable law.

 

SECTION 7.6 GOVERNING LAW; JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW). EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT
HAVING JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF
ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS
TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY
SUCH COURT.

 



8

 

 

SECTION 7.7 Wavier of Trial by Jury. To the extent permitted by applicable law,
each of the parties hereto irrevocably waives all right of trial by jury in any
action, proceeding or counterclaim arising out of or in connection with this
Agreement or any matter arising hereunder.

 

SECTION 7.8 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.

 

SECTION 7.9 No Recourse. Notwithstanding anything to the contrary contained
herein, the obligations of the Initial Purchasers under this Agreement are
solely the corporate obligations of the Initial Purchasers.

 

No recourse under any obligation, covenant or agreement of any Initial Purchaser
contained in this Agreement shall be had against any incorporator, stockholder,
officer, director, member, manager, employee or agent of such Initial Purchaser
(solely by virtue of such capacity) by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that this Agreement is solely a corporate
obligation of the Initial Purchasers, and that no personal liability whatever
shall attach to or be incurred by any incorporator, stockholder, officer,
director, member, manager, employee or agent of any Initial Purchaser (solely by
virtue of such capacity) or any of them under or by reason of any of the
obligations, covenants or agreements of the Initial Purchasers contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breaches by any Initial Purchaser of any of such obligations, covenants or
agreements, either at common law or at equity, or by statute, rule or
regulation, of every such incorporator, stockholder, officer, director, member,
manager, employee or agent is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement; provided that the foregoing
shall not relieve any such Person from any liability it might otherwise have as
a result of fraudulent actions taken or fraudulent omissions made by them.

 

SECTION 7.10 No Petition. Each Initial Purchaser hereby covenants and agrees
that it will not prior to the date which is one year and one day or, if longer,
the preference period then in effect after payment in full of the Notes rated by
the Rating Agency, institute against the Issuer, or join in any institution
against the Issuer of, any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings, or other proceedings under any United States federal
or state bankruptcy or similar law in connection with any obligations relating
to the Notes, this Agreement or any of the other Transaction Documents.

 

SECTION 7.11 Survival. All representations, warranties, covenants and guaranties
contained in this Agreement and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the sale,
transfer or repayment of the Notes.

 



9

 

 

SECTION 7.12 Waiver of Special Damages. In no event shall the Purchaser be
liable under or in connection with this Agreement or any other Transaction
Document to any Person for indirect, special, or consequential losses or damages
of any kind, including lost profits, even if advised of the possibility thereof
and regardless of the form of action by which such losses or damages may be
claimed.

 

[SIGNATURE PAGE FOLLOWS.]

 



10

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

  HORIZON FUNDING I, LLC,
as Issuer       By: /s/ Daniel R. Trolio   Name: Daniel R. Trolio  
Title:  Treasurer and Secretary       NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION, as Initial Purchaser       By: NYL Investors LLC, its Investment
Manager       By: /s/ Scott R. Seewald   Name: Scott R. Seewald  
Title:  Managing Director       NEW YORK LIFE INSURANCE COMPANY, as Initial
Purchaser       By: /s/ Scott R. Seewald   Name: Scott R. Seewald    
Title:  Vice President       NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C), as Initial
Purchaser       By: NYL Investors LLC, its Investment Manager       By: /s/
Scott R. Seewald   Name: Scott R. Seewald   Title: Managing Director

 

[Horizon Funding I, LLC – Amended and Restated Note Funding Agreement]

 





 

 

  NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 30E), as Initial Purchaser       By: NYL
Investors LLC, its Investment Manager       By: /s/ Scott R. Seewald   Name:
Scott R. Seewald     Title: Managing Director       THE BANK OF NEW YORK MELLON,
A BANKING CORPORATION ORGANIZED UNDER THE LAWS OF NEW YORK, NOT IN ITS
INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE UNDER THAT CERTAIN TRUST AGREEMENT
DATED AS OF JULY 1ST, 2015 BETWEEN NEW YORK LIFE INSURANCE COMPANY, AS GRANTOR,
JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), AS BENEFICIARY, JOHN HANCOCK LIFE
INSURANCE COMPANY OF NEW YORK, AS BENEFICIARY, AND THE BANK OF NEW YORK MELLON,
AS TRUSTEE, as Initial Purchaser       By: New York Life Insurance Company, its
attorney-in-fact       By: /s/ Scott R. Seewald   Name: Scott R. Seewald    
Title: Vice President

 

[Horizon Funding I, LLC – Amended and Restated Note Funding Agreement]

 





 

 

[Horizon Funding I, LLC – Amended and Restated Note Funding Agreement]

 





 

 

Exhibit A

 

Form of Advance Request

 

Date: [_________], 201 _

 

New York Life Insurance and Annuity Corporation, New York Life Insurance
Company, New York Life Insurance and Annuity Corporation Institutionally Owned
Life Insurance Separate Account (BOLI 30C) New York Life Insurance and Annuity
Corporation Institutionally Owned Life Insurance Separate Account (BOLI 30E) or
The Bank of New York Mellon, a banking corporation organized under the laws of
New York, not in its individual capacity but solely as Trustee under that
certain Trust Agreement dated as of July 1st, 2015 between New York Life
Insurance Company, as Grantor, John Hancock Life Insurance Company (U.S.A.), as
Beneficiary, John Hancock Life Insurance Company of New York, as Beneficiary,
and The Bank of New York Mellon, as Trustee

c/o NYL Investors LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010
Attention: Fixed Income Investors Group
Facsimile: (212) 447-4122

 

Reference is made to that certain Amended and Restated Note Funding Agreement,
dated as of June 5, 2020, by and among Horizon Funding I, LLC, as Issuer (the
“Issuer”), New York Life Insurance and Annuity Corporation, New York Life
Insurance Company, New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account (BOLI 30C), New York Life
Insurance and Annuity Corporation Institutionally Owned Life Insurance Separate
Account (BOLI 30E) or The Bank of New York Mellon, a banking corporation
organized under the laws of New York, not in its individual capacity but solely
as Trustee under that certain Trust Agreement dated as of July 1st, 2015 between
New York Life Insurance Company, as Grantor, John Hancock Life Insurance Company
(U.S.A.), as Beneficiary, John Hancock Life Insurance Company of New York, as
Beneficiary, and The Bank of New York Mellon, as Trustee, as Initial Purchasers
(as the same may be amended, supplemented, restated or otherwise modified from
time to time, the “Amended and Restated Note Funding Agreement”. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Amended and Restated Note Funding Agreement. The Issuer hereby
gives you notice, pursuant to Section 2.1 of the Amended and Restated Note
Funding Agreement, that it requests an Advance under the Amended and Restated
Note Funding Agreement.

 

The Issuer hereby certifies as follows:

 

1.The Issuer hereby requests that such Advance be made on _____________.

 

2.The Issuer hereby requests an Advance of $ _____________.

 

3.The Advance Availability for the requested Advance Date is $ _____________.

 



A-1

 

 

4.[The Issuer hereby requests that the Advance be funded to the Principal
Reinvestment Account set forth in the Amended and Restated Note Funding
Agreement.] [The Issuer hereby requests that the Advance be funded to the
following account: [__].]

 

5.The Issuer has directed the Servicer to withdraw Principal Proceeds in the
amount of $_____ from the Collection Account and to deposit such amount to the
Principal Reinvestment Account on such Advance Date;

 

6.The Issuer hereby certifies that the conditions set forth in Section 3.1 of
the Amended and Restated Note Funding Agreement have been satisfied.

 

7.The Issuer hereby certifies that the Borrowing Base Certificate attached
hereto as Schedule A is a true, accurate and complete calculation of the
Borrowing Base.

 

8.The Issuer hereby certifies that the attached List of Loans attached hereto as
Schedule B is a true, accurate and complete list of Loans that are owned by the
Issuer and subject to the lien of the Indenture.

 

[The Remainder Of This Page Is Intentionally Left Blank]

 



A-2

 

 

IN WITNESS WHEREOF, each of the undersigned has executed the Advance Request
this day of _____ day of __________, 201_.

 

  Horizon Funding I, LLC,
as Issuer         By:       Name:        Title:   

 



A-3

 

 

Schedule A to Advance Request
[Attach Borrowing Base Calculation]

 



A-4

 

 

Schedule B to Advance Request
[Attach List of Loans]

 



A-5

 